DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on August 2, 2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS received on June 30, 2021 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p) and a statement under 1.97(e).
Status of Claims & Rejoinder
	Claims 1-19 are pending.
Claims 1-18 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on February 7, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 19, directed to a method of using the, now allowable diagnostic test assembly of the elected Group I, is no 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The rejection of claims 11-17 under 35 U.S.C. 103 as being unpatentable over Kayyem et al. (US 2014/0194305 A1, published July 2014,priority March 2013) in view of Cox et al. (WO 2004/011148 A2, published February 2004) and Webster et al. (US 2005/0180891, published August 18, 2005), made in the Office Action mailed on April 12, 2021 is withdrawn in view of the Amendment received on August 2, 2021.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Kayyem et al. (US 2014/0194305 A1, published July 2014,priority March 2013) in view of Cox et al. (WO 2004/011148 A2, published February 2004) and Webster et al. (US 2005/0180891, published August 18, 2005), as applied to claims 1-9 and 11-17 above, and further in view of Cone et al. (PCR Methods and Applications, 1993, vol. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Karen McSwain on August 10, 2021.
The application has been amended as follows: 
In the Claim(s):
In claim 13, the phrase, “apparatus of claim 6” has been replaced with “apparatus of claim 11” therefore.
In claim 16, the phrase, “apparatus of claim 6” has been replaced with “apparatus of claim 11” therefore.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 10, 2021
/YJK/